OPINION — AG — THE OKLAHOMA INDUSTRIAL DEVELOPMENT AND PARKS COMMISSION IS NOT AUTHORIZED TO EXPEND ANY PART OF THE FUNDS APPROPRIATED TO IT BY SECTION 7, HOUSE BILL NO. 515, 30TH LEGISLATURE, TO PURCHASE GOVERNOR SEAY'S MANSION AT KINGFISHER, OKLAHOMA, BUT THAT SUCH FUNDS MAY ONLY BE EXPENDED FOR THE RESTORATION OF THE MANSION AND MUSEUM. IT IS THE FURTHER OPINION OF THE ATTORNEY GENERAL THAT THE EXPENDITURE OF ANY STATE FUNDS FOR THE RESTORATION OF NON STATE OWNED PROPERTY IS PROHIBITED BY ARTICLE X, SECTION15 OF THE OKLAHOMA CONSTITUTION. HENCE, THE FUNDS APPROPRIATED BY SAID SECTION 7, SUPRA, MAY NOT BE EXPENDED FOR THE PURPOSE DESIGNATED THEREIN UNTIL SUCH TIME AS TITLE TO SAID PROPERTY IS VESTED IN THE STATE OF OKLAHOMA. (HARVEY CODY)